Cole, <7.
1. intoxicadsale bvQman-: ufacturers. For the purpose of determining this case, we may concede, without deciding the question, that plaintiff is a manufacturer of intoxicating liquors within this state. Our statute prohibits the manufacture or sale of intoxicating liquors in this state, except" in accord with the provisions of the statute, Rev., Sec. 1559, Code, Sec. 1523. It is there enacted that “ nothing contained in this law shall prevent any person from manufacturing in this state liquors for the purpose of -being sold according to the provisions of this chapter, to be used for mechanical, medicinal, culinary, or sacramental purposes.” Rev., Sec. 1560, Code, Sec. 1521. It is also further enacted, that “ any citizen of the state, except hotel keepers, keepers of saloons, eating houses, grocery keepers, and confectioners, is hereby permitted within the county of his residence, to buy and sell intoxicating liquors for mechanical, medicinal, culinary and sacramental purposes only, provided he shall first obtain permission from the Board of Supervisors of the'county in which such business is conducted *. * * *.” Rev., Sec. 1575, Code, Sec. 1526. The manner in which the permission is to be obtained is there specified.
In this case, the plaintiff makes no claim that he had obtained such permission to sell, but he claims the right to sell simply because he is a manufacturer. The statute, however, as above quoted, in effect says that no person shall sell intoxicating liquors until he first obtains permission. It therefore denies the right of a manufacturer to sell until he shall first obtain the permission in the manner specified. But it is argued that the right to manufacture necessarily carries with it the right to sell, since the latter is necessary in order to make the former of any effect — that without the right to *671sell, the right to manufacture is a barren right. If this were so, the argument would be potent, if not conclusive. It must, however, be remembered that the statute does not wholly prohibit the sale by the manufacturer, but simply regulates the manner in which he shall do it. The right of a manufacturer to sell is no higher than the right of a purchaser to sell— either may sell for the purposes specified, upon procuring the permission; but without such permission neither can sell. Further than this, the right of export remains, unlimited, to the manufacturer and purchaser.
2_ _. re_ amount0*tbe paid. Another argument arises out of the apparent hardship of this judgment, and maybe stated as follows: The plaintiff might and did lawfully manufacture the intoxicating liquors for the purpose of being sold for the four lawful uses> and he did sell them to the defendant, who bas a }egai permission to buy and sell them for those purposes, therefore they have been sold for those purposes and the objects of the law have been accomplished, and hence, wdiy should the alleged illegality of the sale defeat the right of plaintiff to recover, and render him liable to pay back the money he has received for the liquors which have been ultimately disposed of in a lawful manner and for lawful purposes? The only answer is, that the plaintiff violated the 'statute when he sold .the liquors without first obtaining permission, and the subsequent rightful dealing by others did not render his act lawful. Just as a saloon, keeper, who should sell a glass of whisky or brandy to a sick man whose physician had prescribed it and to whom it was a necessity as a medicine, could not protect himself from the consequences of his violation of the law because the liquor, was used for a purpose that it was lawful to sell it for; neither would it, protect him if he shall show that he manufactured it himself from highwines in this state. The statute is direct, clear and positive, that the consequences adjudged in this case shall follow its violation. This plaintiff did violate the statute by selling the liquors without first obtaining permission as provided by statute to do so, and we have no power to alter the statute or’ excuse him from its- penalties.
*672As to the claim that a small portion of the account was for Catawba wine, it is only necessary to remark that there is nothing to show that it was manufactured from grapes grown in this state. . The State v. Stapp, 29 Iowa, 551.
Aeeirmed.